


    


CONFIDENTIAL




POST-EMPLOYMENT CONSULTING AGREEMENT


ENTERED INTO THIS 11th DAY OF December, 2012




BETWEEN




Kennametal Inc., a Pennsylvania corporation, with offices located at 1600
Technology Way, Latrobe, Pennsylvania 15650 (“KENNAMETAL”), and Philip H. Weihl,
residing at 104 Dellview Ct., Greensburg, Pennsylvania 15601(“CONSULTANT”).


WHEREAS, CONSULTANT has been employed by KENNAMETAL for a number of years and
will voluntarily retire from employment, effective December 31, 2012;


WHEREAS, KENNAMETAL wishes to retain access to the experience, expertise and
services of CONSULTANT, as an independent contractor, to consult, assist and
advise from time to time on Board approved manufacturing capital investments and
certain other special projects.


NOW, THEREFORE, in consideration of the mutual covenants and conditions as
herein set forth and with the intent to be legally bound, the parties hereby
agree as follows:




1. RETENTION AND ACCEPTANCE


KENNAMETAL hereby agrees to retain CONSULTANT, as a consultant, and CONSULTANT
hereby agrees to act as a consultant for KENNAMETAL. It is the express intention
of CONSULTANT and KENNAMETAL that CONSULTANT will act solely as an independent
contractor, and that nothing in this Post-Employment Consulting Agreement
(“Agreement”) is intended to create the relationship of employer and employee,
principal and agent, partnership, or joint venturer as between CONSULTANT and
KENNAMETAL.


2. TERM


Although executed prior to the effective date as set forth herein, this
Agreement shall become effective on or about January 14, 2013 and shall continue
in effect until December 31, 2015(the “Termination Date”), unless sooner
terminated upon thirty (30) days written notice by either party.






--------------------------------------------------------------------------------



3. OBLIGATIONS OF CONSULTANT


During the term of this Agreement, CONSULTANT shall:    


(a) Remain available, as mutually agreed upon between KENNAMETAL and CONSULTANT
from time to time, to consult with and render consulting services for
KENNAMETAL, which services shall include providing assistance and advice on
strategic manufacturing site investments and associated matters by KENNAMETAL,
and such other special projects as may be agreed to by CONSULTANT and KENNAMETAL
from time to time. During the term of this Agreement, CONSULTANT will determine
solely at his own discretion how to accomplish the services designated from time
to time by KENNAMETAL. KENNAMETAL AND CONSULTANT acknowledge and agree the level
of consulting services to be provided under this Agreement are reasonably
anticipated to not exceed more than 20% of the average level of services the
CONSULTANT worked for KENNAMETAL during the immediately preceding 36-month
period.


(b) Promptly and fully disclose to KENNAMETAL any and all inventions made or
conceived by CONSULTANT solely or jointly with another or others which relate to
the business or products of KENNAMETAL, each and all of which inventions
CONSULTANT acknowledges shall be and remain the full and exclusive property of
KENNAMETAL without further consideration than as specified in Paragraph 4 of
this Agreement; CONSULTANT shall, upon KENNAMETAL'S request, execute and deliver
all documents and papers as may be required or appropriate to evidence
KENNAMETAL'S ownership of such inventions and, if KENNAMETAL so decides to file
patents thereon, at KENNAMETAL'S full expense, in the United States and foreign
countries; and


(c) Not, during or after the term of this Agreement, without KENNAMETAL'S prior
written consent, disclose to any person outside KENNAMETAL, or use other than as
required by this Agreement, any information, knowledge or data of KENNAMETAL'S
obtained by him during the term of this Agreement.


(d)    Except as required by law, legal process or to reasonably perform
CONSULTANT’S duties under this Agreement, CONSULTANT will keep the fact that
CONSULTANT entered into this Agreement and the terms of this Agreement
confidential and will not disclose them to anyone other than Employee’s spouse
and professional advisors, each of whom must first agree to keep the invormation
confidential in accordance with the terms of this subparagraph.


4. KENNAMETAL'S OBLIGATIONS


CONSULTANT shall perform the consulting services with reasonable skill, care and
diligence, and shall receive instructions either from KENNAMETAL’s functional
leader of Kennametal’s Integrated Supply Chain and Logistics unit, or his
designee, or such other person as shall be designated by KENNAMETAL from time to
time.


KENNAMETAL shall pay to CONSULTANT, as full compensation for his services
pursuant to this Agreement, a consulting fee of $300.00 per hour, only upon
KENNAMETAL’S specific request for such services from time to time. In addition,
to the extent that CONSULTANT is required to travel to locations more than 50
miles from the world headquarters of KENNAMETAL located at 1600




--------------------------------------------------------------------------------



Technology Way, Latrobe, Pennsylvania 15650, KENNAMETAL shall pay to CONSULTANT,
as full compensation for his travel time pursuant to this Agreement, a traveling
fee of $150.00 per hour, only upon KENNAMETAL’S specific request for such travel
from time to time.


CONSULTANT shall assume all reasonable traveling and other out-of-pocket
expenses incurred by him while performing consulting services specifically
requested by KENNAMETAL from time to time, which will be reimbursed by
KENNAMETAL upon submission and approval of a monthly expense summary accompanied
by appropriate documentation and receipts. Except as otherwise specifically
provided herein, CONSULTANT agrees that he shall be responsible for all costs
and expenses incident to the performance of services for KENNAMETAL, including
but not limited to all costs of equipment provided by Consultant, all fees,
dues, fines, licenses, bonds or taxes required of or imposed against CONSULTANT,
and all other of CONSULTANT’S costs of doing business. CONSULTANT shall not be
entitled to receive or participate in, or accrue any rights or interest, in any
benefit and/or other employee program provided by KENNAMETAL to its active
employees.


Within thirty (30) days after the end of each month, CONSULTANT shall promptly
remit to KENNAMETAL an invoice detailing the number of service hours rendered,
related travel time and any reimbursable expense, to be paid by the Company
within forty-five (45) days of receipt thereof.


CONSULTANT acknowledges that he will not be paid any "wages" (as defined in the
Internal Revenue Code of 1986, as amended (the "Code")) in respect of the
consulting services under this Agreement, and KENNAMETAL will not withhold any
amounts from the consideration paid hereunder for tax purposes. CONSULTANT
shall, except as provided under Section 14(e) of this Agreement, be solely
responsible for all applicable federal, state or local income, employment or
other taxes (including penalties and interest thereon) imposed on him as a
result of this Agreement, including, but not limited to, by reason of the
payment of any compensation to him in respect of this Agreement. In accordance
with current law, KENNAMETAL shall annually file with the Internal Revenue
Service a Form 1099-MISC. (Miscellaneous Income), reflecting the gross annual
payments by KENNAMETAL to CONSULTANT pursuant to this Agreement, net of any
reimbursed expenses incurred by CONSULTANT on behalf of KENNAMETAL. Upon request
by KENNAMETAL, CONSULTANT will provide documentation evidencing compliance with
all applicable federal, state and local income tax and/or self-employment tax
laws in regard to amounts received by CONSULTANT under this Agreement.


5.    CONFIDENTIAL INFORMATION


CONSULTANT acknowledges that, in order for him to render consulting services to
KENNAMETAL, he must be granted access to trade secret or confidential
information owned by KENNAMETAL, which may be of a business or technical nature
(hereinafter called Confidential Information). CONSULTANT shall receive,
consider and guard any and all Confidential Information disclosed to him,
whether orally, visually or in writing, as confidential, secret property of
KENNAMETAL.






--------------------------------------------------------------------------------



Confidential Information shall not include information which is:


(a) now or hereafter publicly known by reason of a comprehensive disclosure in a
single publication, such as a patent, or an article in a learned publication (as
opposed to being revealed in two or more unrelated publications), without an act
attributable to CONSULTANT which would breach this Agreement; or


(b) received by CONSULTANT from a third party without restriction, which
third-party shall not, with respect to such information, be in breach of any
duty of confidentiality to KENNAMETAL.


During the term of this Agreement and thereafter, CONSULTANT shall treat the
Confidential Information with the highest degree of care and confidentiality.
Except in connection with, and as required by, his duties under this Agreement,
and only to such extent connected and required, CONSULTANT shall not use, or
disclose, to any third party, any Confidential Information, in any manner
whatsoever, without prior written consent of KENNAMETAL in each instance.


CONSULTANT shall not make copies of any Confidential Information, except in
connection with the work under this Agreement, and then only as reasonably
necessary for such work. All such copies shall include the KENNAMETAL copyright
and other proprietary marking of the original, if any. At the end of this
Agreement, or at the request of KENNAMETAL, CONSULTANT shall return all
materials and all other data to KENNAMETAL which contains, refers to or
constitutes Confidential Information, except as otherwise directed by
KENNAMETAL.


6. RETIREMENT BENEFITS


Nothing in this Agreement shall be construed to affect the rights or obligations
of CONSULTANT, once retired, as a former employee of KENNAMETAL to participate
in and receive benefits under and in accordance with the provisions of any
retirement income plan, thrift plan, additional compensation plan, or insurance
plan applicable to him. CONSULTANT acknowledges that he will not accrue
retirement benefits or any other employee benefits as a result of the
relationship created or work performed under this Agreement.


7. OTHER BENEFITS


CONSULTANT acknowledges that he is not eligible for any benefits or coverages
that are not specifically addressed in this Agreement. To the extent that he has
a need for medical and dental coverage, workers’ compensation coverage, life
insurance coverage, short-term/long-term disability coverages, travel accident
coverage or any other such coverage, CONSULTANT acknowledges that he will obtain
such coverages independently and that such coverages will not be provided by
KENNAMETAL in accordance with this Agreement.


8. TERMINATION


Notwithstanding the Termination Date set forth in Paragraph 2, in that this
Agreement calls for the personal services of CONSULTANT, it shall terminate
automatically upon his death or physical incapacity to perform his obligations
hereunder prior to the Termination Date. KENNAMETAL shall




--------------------------------------------------------------------------------



be responsible for payment for services rendered by CONSULTANT, and related
travel time and any reimbursable expense prior to termination of the Agreement.


9. CHOICE OF LAW


This Agreement shall be interpreted and enforced in accordance with the law of
the Commonwealth of Pennsylvania.


10. STATUS OF PARTIES


CONSULTANT acknowledges and agrees that he shall, at all times, be acting as an
independent contractor and not an employee of KENNAMETAL within the meaning of
the provisions of occupational health and safety, workers’ compensation,
employment, labor, ERISA, tax and/or other applicable law, and neither
CONSULTANT nor KENNAMETAL will represent to the contrary to any person.
KENNAMETAL shall have no right to control or direct the details, manner or
methods by which CONSULTANT carries out his obligations under this Agreement
(including, without limiting the generality of the foregoing, his hours or days
of work or the places at which he performs such work), nor shall CONSULTANT
incur legal obligations on KENNAMETAL’s behalf or bind, or purport to bind,
KENNAMETAL to any agreement or understanding without KENNAMETAL'S prior written
consent.


Both CONSULTANT and KENNAMETAL acknowledge that Consultant shall retain the
right to perform services for others during the term of this Agreement. If at
any time during the term of this Agreement, CONSULTANT proposes to perform
services for others that may conceivably either directly or indirectly conflict
with the interests of KENNAMETAL, CONSULTANT will notify KENNAMETAL in writing
at least two weeks prior to performing any such services. If, in the opinion of
KENNAMETAL, such proposed services constitute a conflict of interest, and such
services are performed by CONSULTANT, KENNAMETAL may, at its election,
immediately terminate this Agreement.


11.    INDEMNIFICATION


KENNAMETAL shall indemnify and hold harmless CONSULTANT for any loss, damage,
injury, death or liability arising out of the performance of CONSULTANT’s duties
and obligations under this Agreement, except to the extent that the loss,
damage, injury, death or liability results from CONSULTANT’S gross negligence,
willful misconduct or fraud.


12. MUTUAL RELEASE AGAINST LIABILITY


12.1 CONSULTANT hereby releases KENNAMETAL from any and all liability for damage
to property or loss thereof, personal injury or death during the term of this
Agreement or thereafter, sustained by CONSULTANT, as a result of performing the
services under this Agreement or arising out of the performance of such
services, except to the extent that the damage or loss results from the
negligent acts or omissions of KENNAMETAL.






--------------------------------------------------------------------------------



12.2 KENNAMETAL hereby releases CONSULTANT from any and all liability for damage
to property or loss thereof, personal injury or death during the term of this
Agreement or thereafter, sustained by KENNAMETAL, as a result of performing the
services under this Agreement or arising out of the performance of such
services, except to the extent that the damage or loss results from the
negligent acts or omissions of CONSULTANT.


13. AMENDMENTS


This Agreement contains the whole of the post-employment consulting relationship
between the parties and may not be modified or amended except in writing signed
by both parties.


14.    CODE SECTION 409A


(a) It is intended that this Agreement shall comply with Section 409A of the
Code (and any regulations and guidelines issued thereunder) or an exception
thereto, and the Agreement shall be interpreted on a basis consistent with such
intent.
(b) If an amendment of the Agreement is necessary in order for it to comply with
Section 409A of the Code, the parties hereto will negotiate in good faith to
amend the Agreement in a manner that preserves the original intent of the
parties to the extent reasonably possible.
(c) For purposes of this Agreement and except as otherwise specifically provided
herein, each payment is intended to be excepted from Section 409A of the Code as
a short-term deferral and shall be paid within the applicable 2½ month period
specified in Treas. Reg. Section 1.409A-1(b)(4).
(d) With respect to taxable reimbursements provided for herein, if any, the
following conditions shall be applicable: (i) the amount eligible for
reimbursement in one calendar year may not affect the amount eligible for
reimbursement in any other calendar year, (ii) any reimbursement must be made on
or before the last day of the calendar year following the calendar year in which
the expense was incurred, and (iii) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit.
(e) CONSULTANT and KENNAMETAL acknowledge and agree that CONSULTANT’s voluntary
retirement from KENNAMETAL will constitute a separation from service within the
meaning of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder. Notwithstanding,
KENNAMETAL acknowledges and agrees to indemnify and reimburse CONSULTANT for any
tax, interest or penalties imposed on CONSULTANT (including any tax, interest or
penalties imposed on such payment) arising with respect to a violation of
Section 409A based on a final determination that CONSULTANT’s voluntary
retirement did not constitute a separation from service with KENNAMETAL. Any
such payment shall be made by the end of CONSULTANT’s taxable year immediately
following CONSULTANT’s taxable year in which he remits the related taxes.
(f) Except as otherwise specifically provided herein, no action or failure to
act pursuant to this Section 14 shall subject KENNAMETAL to any claim,
liability, or expense, and KENNAMETAL shall




--------------------------------------------------------------------------------



not have any obligation to indemnify or otherwise protect CONSULTANT from the
obligation to pay any taxes pursuant to Section 409A of the Code.


15. ADMINISTRATION


The administration of this Agreement on KENNAMETAL'S behalf shall be through
Carlos M. Cardoso, Chairman, President and Chief Executive Officer, or his
designee.


16. SUCCESSORS AND ASSIGNS


This Agreement shall not be assignable by CONSULTANT without KENNAMETAL’s
express written consent. KENNAMETAL may unilaterally assign this Agreement to
any parent, subsidiary or affiliate of KENNAMETAL, or any successor corporation
or entity of KENNAMETAL or any affiliate thereof. Subject to the foregoing, this
Agreement shall be enforceable by Consultant and his heirs, executors,
administrators and legal representatives, and by the Company and its successors
and assigns.


17.    SEVERABILITY


Each provision of this Agreement will be interpreted so as to be effective and
valid under applicable law. CONSULTANT and KENNAMETAL agree that in the event
that any provision of this Agreement is found to be unreasonable or
unenforceable, it is the purpose and intent of the parties that any such
provision be deemed modified or limited, so that such provision may be enforced
to the fullest extent possible. If any provision of this Agreement is held
invalid, the remaining terms and provisions of this Agreement shall not be
affected thereby and shall be enforced to the fullest extent permitted by law.


18.    WAIVER


No failure or delay by KENNAMETAL or CONSULTANT in enforcing or exercising any
right or remedy hereunder will operate as a waiver thereof. A waiver by any
party hereto of a breach of the provisions of this Agreement, or compliance
therewith, shall not be deemed a waiver of such provisions at any prior or
subsequent time.


19.    ENTIRE AGREEMENT


This Agreement contains the entire understanding of the parties hereto with
respect to the subject matter contained herein, and supersedes any prior written
or oral agreements with respect to the subject matter thereof.


20.    COUNTERPARTS.


This Agreement may be executed in counterparts, each of which shall be deemed an
original and both of which together shall constitute a single agreement.




[remainder of page intentionally left blank]




--------------------------------------------------------------------------------





[signature page follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
set forth above.




ATTEST:                             KENNAMETAL INC.




                                                                                          
 
By:
/s/ Carlos M. Cardoso
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
WITNESS:
 
 






/s/ Michael G. Pepperney
 






/s/ Philip H. Weihl
 
 
CONSULTANT























